DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/13/2021, with respect to 103 rejection have been fully considered and are persuasive when combined with the Examiner’s Amendment.  The 103 rejection of the claims has been withdrawn.  In addition, based on the amendment to the moving mechanism and control unit, the claims no longer invoke 112(f). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kim on 3/11/2022.

The application has been amended as follows: 

1. (Currently Amended) An image reading apparatus comprising: 

a carriage including a first lamp and a second lamp; 
a moving mechanism that includes a motor and moves the carriage in a sub- scanning direction from a side of the platen on a first side to a side of the platen on a second side in response to start of reading of the document, the sides being opposed to each other in the sub-scanning direction; 
a line sensor that reads the document based on reflected lights of the first lamp and the second lamp; and 
a control unit that includes a CPU (central processing unit) to effect control of the image reading apparatus, wherein 
the first lamp and the second lamp are arranged in a row in the sub-scanning direction, 
the first lamp 
emits light toward the platen and the set document along a main scanning direction when the first lamp is turned on, and 
is located on the second side as compared with positions of the second lamp and a read line of the line sensor in the sub-scanning direction, 
the second lamp 
emits light toward the platen and the set document along the main scanning direction when the second lamp is turned on, and 
is located on the first side as compared with positions of the first lamp and the read line in the sub-scanning direction, 
the control unit Page 2 of 12 Reply to Office Action of 14 September 2021 
alternately, turns on the first lamp and the second lamp,  wherein turning on the first lamp during reading of odd-numbered lines and turning on the second lamp during reading of even-numbered lines, during one reading of the document by the moving mechanism, 
recognizes a position of a first-side edge based on first image data that is image data read when the first lamp is turned on during the one reading of the document, 
recognizes a position of a second-side edge based on second image data that is image data read when the second lamp is turned on during the one reading of the document, and 
synthesizes the first image data and the second image data, read during the one reading of the document by alternately turning on the first lamp during the reading of odd-numbered lines and the second lamp during the reading of even-numbered lines,
the first-side edge is an edge of the document on the first side out of edges opposed to each other in the sub-scanning direction, and 
the second-side edge is an edge of the document on the second side out of the edges opposed to each other in the sub-scanning direction.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


7. (Currently Amended) An image reading apparatus comprising: 
a platen on which a document is set; 
a carriage including a first lamp and a second lamp; Page 4 of 12 
a moving mechanism that includes a motor and moves the carriage in a sub- scanning direction from a side of the platen on a first side to a side of the platen on a second side in response to start of reading of the document, the sides being opposed to each other in the sub-scanning direction; 
a line sensor that reads the document based on reflected lights of the first lamp and the second lamp; and 
a control unit that includes a CPU (central processing unit) to effect control of the image reading apparatus, wherein 
the first lamp and the second lamp are arranged in a row in the sub-scanning direction, 
the first lamp 
emits light toward the platen and the set document along a main scanning direction when the first lamp is turned on, and 
is located on the second side as compared with positions of the second lamp and a read line of the line sensor in the sub-scanning direction, 
the second lamp 
emits light toward the platen and the set document along the main scanning direction when the second lamp is turned on, and 
is located on the first side as compared with positions of the first lamp and the read line in the sub-scanning direction, 
the control unit 
turns on any one of the first lamp and the second lamp during reading of one line, 
recognizes a position of a first-side edge based on first image data that is image data read when the first lamp is turned on, 
recognizes a position of a second-side edge based on second image data that is image data read when the second lamp is turned on, and 


the first-side edge is an edge of the document on the first side out of edges opposed to each other in the sub-scanning direction, and 
the second-side edge is an edge of the document on the second side out of the edges opposed to each other in the sub-scanning direction, 
wherein the control unit 
uses the first image data and the second image data to arrange main scanning line data, which is image data on a line in the main scanning direction, in a reading order, 
synthesizes the n-th main scanning line data acquired during reading by turning on the first lamp and the (n+1)-th main scanning line data acquired during reading by turning on the second lamp out of the alternately arranged main scanning line data to generate n- th synthetic line data, 
repeatedly generates the synthetic line data for all the arranged main scanning line data by turning on the first lamp during reading of odd-numbered lines and turning on the second lamp during reading of even-numbered lines, and 
uses image data in which the generated synthetic line data are arranged in order as the job read image data, and 
n is a positive integer.


Please change the title:
IMAGE READING APPARATUS INCLUDING A FIRST LAMP AND SECOND LAMP THAT ALTERNATELY TURN ON, WHEREIN THE FIRST LAMP TURNS ON DURING READING ODD-NUMBERED LINES AND THE SECOND LAMP TURNS ON DURING READING EVEN-NUMBERED LINES AND SYNTHESIZES THE FIRST IMAGE DATA READ FROM TURNING ON THE FIRST LAMP AND THE SECOND IMAGE DATA READ FROM TURNING ON THE SECOND LAMP

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Claim 1
“alternately, turns on the first lamp and the second lamp,  wherein turning on the first lamp during reading of odd-numbered lines and turning on the second lamp during reading of even-numbered lines, during one reading of the document by the moving mechanism, 
synthesizes the first image data and the second image data, read during the one reading of the document by alternately turning on the first lamp during the reading of odd-numbered lines and the second lamp during the reading of even-numbered lines,

Claim 7
“synthesizes the n-th main scanning line data acquired during reading by turning on the first lamp and the (n+1)-th main scanning line data acquired during reading by turning on the second lamp out of the alternately arranged main scanning line data to generate n- th synthetic line data, 
repeatedly generates the synthetic line data for all the arranged main scanning line data by turning on the first lamp during reading of odd-numbered lines and turning on the second lamp during reading of even-numbered lines,”

These features were not found in the applied and/or cited prior art.  These features combined with the rest of the claim features overcome the prior art as a whole.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishida teaches using different lamps to scan different directions on a page.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672